Citation Nr: 1411973	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  04-15 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus type II.

2.  Entitlement to a disability rating in excess of 10 percent for tinnitus.

3.  Entitlement to service connection for bilateral pes planus.

4.  Entitlement to a certificate of eligibility for an automobile and/or adaptive equipment.    

5.  Entitlement to specially adapted housing or a special home adaptation grant.

6.  Entitlement to special monthly compensation (SMC) based upon the need for aid and attendance.  

7.  Entitlement to SMC at the housebound rate.

8.  Entitlement to service connection for a kidney disability, as secondary to service-connected diabetes mellitus type II.  

9.  Entitlement to service connection for a skin disability, as secondary to service-connected diabetes mellitus type II.  

10.  Entitlement to an annual clothing allowance.  

11.  Entitlement to a total rating based on individual unemployability due to a single service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to August 1984.  The Veteran also served in the Massachusetts Army National Guard and had a period of active duty for training (ACDUTRA) from January 1963 to July 1963.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  

In June 2013, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  The January 2012 remand was completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran also testified before a Decision Review Officer (DRO) in June 2008 and December 2004.  The transcripts of the hearings are also associated with the claims file.  

The issues of entitlement to service connection for a kidney disability and entitlement to service connection for a skin disability have been listed as being on appeal.  The Board acknowledges that the issues were not adjudicated by the Agency of Original Jurisdiction (AOJ) in the first instance.  However, as the Board is granting service connection for the disabilities as complications of diabetes mellitus type II, the Veteran is not prejudiced by a decision.   

The issue of entitlement to service connection for pes planus was originally characterized as whether new and material evidence had been received to reopen the claim of entitlement to service connection for pes planus.  The Veteran originally filed a claim for service connection in November 1984.  A July 1985 rating decision, in pertinent part, denied entitlement to service connection for pes planus.  The Veteran was notified of the rating decision and his appellate rights.  In a statement received by the RO in June 1986, within one year of the July 1985 rating decision, the Veteran stated that he felt that the problems with his feet should be service connected.  The Board interprets this statement as a notice of disagreement.  Therefore, the Veteran's claim of entitlement to service connection for pes planus has been pending since his November 1984 claim for service connection and the requirement of the receipt of new and material evidence is not required.  The issue has been recharacterized as shown on the title page of this decision.  

The Board has considered whether a claim of entitlement to a total rating based on individual unemployability (TDIU) was raised by the Veteran or the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran was granted entitlement to a TDIU from February 17, 2000 to November 12, 2004.  In his VA Form 9, the Veteran reported that he was unemployable due to his service-connected disabetes mellitus type II.  The issue is before the Board.  As will be discussed below, consideration by the RO/AMC is warranted prior to adjudication of the claim.    

A September 2013 decision from the Manchester VAMC denied entitlement to an annual clothing allowance.  A notice of disagreement was received in October 2013.  Therefore, the issue is listed on appeal.  

The issues of entitlement to a disability rating in excess of 20 percent for diabetes mellitus type II, entitlement to service connection for bilateral pes planus, entitlement to a certificate of eligibility for an automobile and/or adaptive equipment, entitlement to SMC at the housebound rate and entitlement to an annual clothing allowance, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In June 2013, prior to the promulgation of a decision, the Veteran, during his video hearing, withdrew his appeal with respect to the issue of entitlement to a disability rating in excess of 10 percent for tinnitus.  

2.  The Veteran's service-connected disabilities have resulted in permanent and total disability that is due to the loss or loss of use of one or both lower extremities so as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.

3.  Resolving the benefit of the doubt in favor of the Veteran, the Veteran is in need of the regular aid and attendance of another person due to his service-connected disabilities.

4.  The medical evidence relates a kidney disability, diagnosed as renal disease, as a complication of service-connected diabetes mellitus type II. 

5.  The medical evidence relates a skin disability, diagnosed as recurrent cellulitis and diabetic ulcers, as a complication of service-connected diabetes mellitus type II. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to a disability rating in excess of 10 percent for tinnitus are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing are met.  38 U.S.C.A. §§ 2101, 5107(b) (West 2002); 38 C.F.R. § 3.809 (2013).

3.  The criteria for special monthly compensation based on a need of aid and attendance of another person have been met.  38 U.S.C.A. §§ 1114, 5107(b) (West 2002); 38 C.F.R. §§ 3.351, 3.350, 3.352 (2013).

4.  The criteria for secondary service connection for a kidney disability, diagnosed as renal disease, are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

5.  The criteria for secondary service connection for a skin disability, diagnosed as recurrent cellulitis and ulcers, are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

During his video conference hearing, the Veteran testified that he wished to withdraw the issue of entitlement to a disability rating in excess of 10 percent for tinnitus.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction and the issue is dismissed.  

Certificate of eligibility for assistance in acquiring specially adapted housing or special home adaptation grant

For a certificate of eligibility for assistance in acquiring specially adapted housing, the evidence must establish permanent and total service-connected disability due to: 1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair; or 2) blindness in both eyes, having only light perception, plus the loss of use of one lower extremity; or 3) the loss, or loss of use, of one lower extremity together with the residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair; or 4) the loss, or loss of use, of one lower extremity together with the loss, or loss of use, one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair. 38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809(b) (2013).  The term "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d) (2013).

Where entitlement to specially adapted housing is not established, an applicant may nevertheless qualify for a special home adaptation grant.  38 U.S.C.A. § 2101(b) (West 2002); 38 C.F.R. § 3.809a(b) (2013).

The Veteran is currently service-connected for coronary artery bypass graft (CABG) due to coronary artery disease with cardiomyopathy, rated as 100 percent disabling, peripheral neuropathy, right lower extremity, rated as 30 percent disabling, peripheral neuropathy, left lower extremity, rated as 30 percent disabling, ulnar nerve neuropathy, right elbow, rated as 30 percent disabling, diabetes mellitus type II, rated as 20 percent disabling, low back strain rated as 20 percent disabling, peripheral vascular disease, right lower extremity, rated as 20 percent disabling, arthritis, right ankle, rated as 20 percent disabling, arthritis, right ankle, rated as 20 percent disabling, arthritis, left ankle, rated as 20 percent disabling, ulnar neuropathy, left elbow, rated as 20 percent disabling, peripheral vascular disease, left lower extremity, rated as 20 percent disabling, tinnitus, rated as 10 percent disabling, residuals, right thumb injury, rated as 10 percent disabling, dermatitis, rated as 10 percent disabling, arthritis, spurs, right heel/ankle, rated as 10 percent disabling, arthritis, spurs, left heel/ankle, rated as 10 percent disabling, degenerative joint disease, left knee, rated as 10 percent disabling, degenerative joint disease, right knee, rated as 10 percent disabling, hemorrhoids, rated as 10 percent disabling (the Veteran has also been granted service connection for a kidney disability and skin disability in this decision).  

The Veteran has permanent and total disability.  The question becomes whether the Veteran has the loss, or loss of use, of both lower extremities so as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.  Here, the Veteran has moderate to severe peripheral neuropathy and dizziness related to his service-connected CABG due to coronary artery disease with cardiomyopathy so as to warrant the constant use of aids to include motorized scooter, walker, and cane.  The "preclude locomotion" loss of use standard under 38 C.F.R. § 3.809(d) is more expansive than the "loss of use" standard of 38 C.F.R. § 3.350(a)(2).  The language of 38 C.F.R. § 3.809 is clear that the more expansive loss of use standard is applicable to the home adaptation criteria as it was explicitly stated in the regulatory language.  In resolving any doubt in favor of the Veteran, the Board finds the evidence at least in equipoise as to whether his service-connected disabilities, specifically peripheral neuropathy of the lower extremities, manifest in the loss of use of one or both lower extremities as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.  38 C.F.R. §§ 3.102, 3.809.  Entitlement to a certificate for assistance in acquiring specially adapted housing is granted.  

In light of the grant of entitlement to a certificate of eligibility for specially adapted housing, the claim for a special home adaptation grant is rendered moot, as this benefit is available only if a Veteran is not entitled to the more substantial benefit of the certificate of eligibility for assistance in acquiring specially adapted housing.  See 38 C.F.R. § 3.809a.  

Special Monthly Compensation - Aid and Attendance

The Veteran seeks entitlement to SMC based on the need for the regular aid and attendance of another person or by reason of being housebound.  Here, the Veteran has already been granted entitlement to SMC by reason of being housebound as of July 23, 2011.  As aid and attendance is the greater benefit, the Board must still address entitlement to SMC at the aid and attendance rate.  Generally, with respect to claims of entitlement to special monthly compensation based on the need for the regular aid and attendance of another person, such claims will be granted when the Veteran, due to a service-connected disability, has the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  Here, the Board finds that the Veteran is so helpless so as to be in need of regular aid and attendance of another person.  

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to the following: inability of the veteran to dress or undress himself/herself or to keep himself/herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the veteran to feed himself/herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the veteran from the hazards or dangers inherent in his/her daily environment.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).

As noted previously, the Veteran is 100 percent rated for coronary artery disease and is service-connected for many other disabilities to include peripheral neuropathy of the lower extremities.  

In this case, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran requires the regular aid and attendance of the another person due to his service-connected disabilities.   The February 2012 examination for housebound status or permanent need for regular aid and attendance noted the Veteran's diabetes mellitus and heart disease, for which he is service connected.  The examiner noted that the Veteran's disabilities restricted listed activities/functions.  He needed assistance in bathing and tending to other hygiene needs due to mobility issues and had restrictions of the lower extremities, described as sciatica.  The Veteran is service-connected for peripheral neuropathy.  It was also noted that the Veteran had dizziness with standing.  In a September 2011 statement for aid and attendance, completed by a VA physician, the diagnoses included the Veteran's service-connected coronary artery disease and diabetes mellitus.  The Veteran was not able to walk unaided, he needed assistance in bathing and tending to other hygiene needs, he was confined to bed, and was not able to care for the needs of nature.  The physician stated that the Veteran required home care and met the requirement for "A + A."  Here, to the extent that there is any doubt, the Board will resolve the benefit of the doubt in favor of the Veteran and finds that the Veteran is in need of the regular aid and attendance of another person due to his service-connected disabilities.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, SMC based on regular need for aid and attendance of another person is granted.



Secondary Service Connection

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran is service-connected for diabetes mellitus type II.  The medical evidence of record, including July 2012 Disability Benefits Questionnaires, has identified recurrent cellulitis and renal disease, as complications of the Veteran's diabetes mellitus, type II.  The Board notes that the July 2012 DBQ noted that the renal disease was permanently aggravated.  However, the VA treatment records have also indicated that renal disease is a direct complication of diabetes mellitus, type II.  As such, the Board will resolve any doubt in favor of the Veteran and finds that diabetes mellitus type II caused the renal disease and recurrent cellulitis.  38 U.S.C.A. § 5107(b).  Service connection is granted for a kidney disability, diagnosed as renal disease, and service connection is granted for a skin disability, diagnosed as recurrent cellulitis and ulcers.    


ORDER

The appeal as to the issue of entitlement to a disability rating in excess of 10 percent for tinnitus is dismissed.  

Entitlement to specially adapted housing is granted.  

Entitlement to SMC based on the need for regular aid and attendance of another person is granted, subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to service connection for a kidney disability, diagnosed as renal disease, is granted.  

Entitlement to service connection for a skin disability, diagnosed as recurrent cellulitis and ulcers, is granted.


REMAND

The Veteran reported that he receives disability benefits from the Social Security Administration (SSA).  Neither the SSA decision nor the records upon which that decision was based are associated with the claims file.  On remand, the SSA records must be requested and associated with the record.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Veteran reported treatment at the Hawaii Health System with respect to his service-connected diabetes mellitus, type II.  The response indicated that the records were sent to the Hilo, Hawaii VA outpatient clinic.  Thus, the RO/AMC must notify the Veteran of the response from Hawaii Health System and request any records in possession of the Hilo VA clinic.  

With respect to the claim of entitlement to an increased rating for diabetes mellitus type II, the Veteran testified in June 2013 that he saw a pharmacist every four to six weeks at the VA Medical Center (VAMC) in Manchester.  He reported that he was hospitalized for his diabetes mellitus at least three to four times during the past year.  In reviewing the evidence, the most recent VA treatment records are dated beginning in December 2012.  Prior to December 2012, the records were dated in January 2008, revealing a gap in treatment of approximately four years.  It is not clear as to whether all VA treatment records were requested.  On remand, the RO/AMC must make efforts to obtain such records.  See 38 U.S.C.A. § 5103A (b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In addition, the Veteran should be afforded a new VA examination to determine the current severity of his diabetes mellitus type II and any complications.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

With respect to his claim of entitlement to service connection for pes planus, the Veteran reported treatment during his period of ACDUTRA in the Massachusetts Army National Guard.  While the service treatment records from the Veteran's other periods of active service are associated with the claims file, records from the Massachusetts Army National Guard were not requested.  The RO requested National Guard records from the National Personnel Records Center (NPRC); however, a direct request to the Massachusetts Army National Guard is required.

With respect to his claim of entitlement to automotive and/or adaptive equipment, eligibility for financial assistance to purchase one automobile or other conveyance and necessary adaptive equipment is warranted where one of the following exists as the result of injury or disease incurred or aggravated during active service: (1) loss or permanent loss of use of one or both feet; (2) loss or permanent loss of use of one or both hands; (3) permanent impairment of vision of both eyes, meaning central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye; or, (4) for adaptive equipment eligibility only, ankylosis of one or both knees or one or both hips.  38 C.F.R. § 3.808 (2013).

With respect to eligibility to purchase one automobile or other conveyance, the disability must exhibit loss of use of one or both feet.  The medical evidence is unclear as to whether the Veteran's functional impairment may be comparable to the loss of use of one or both feet.  "Loss of use" is defined as when no effective function remains other than that which would be "equally well served by an amputation stump at the site of election" below the knee with use of a suitable prosthetic appliance.  The issue must be remanded for an examiner to address this question.  Id.  

With respect to adaptive equipment only, the regulations provide that the disability may include ankylosis of one or both knees or one or both hips.  The Veteran is service connected for degenerative joint disease of both knees.  However, there is no medical evidence regarding the current manifestations of his knees, to include whether he experiences ankylosis.  Thus, the examiner must also address whether the Veteran has ankylosis.  

The Veteran reported treatment at the Southern New Hampshire Medical Center in January 2012 for a fall, which may be relevant to the issue as to whether he has loss of use of one or both feet.  The RO requested medical records dated in September 2011, which was not an accurate request as the Veteran identified that the treatment was provided in January 2012.  Therefore, the RO/AMC must make another request for the identified records.  

A September 2013 decision from the Manchester VAMC denied entitlement to an annual clothing allowance.  A notice of disagreement was received in October 2013.   
The filing of a notice of disagreement places a claim in appellate status.  See 38 C.F.R. §§ 19.9, 19.29 (2013).  The failure to issue a Statement of the Case (SOC) in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2013); see also Manlincon v. West, 12 Vet. App. 238 (1999).  A SOC must be issued and the claim should be returned to the Board only if the Veteran perfects his appeal in a timely manner. 

The Board finds that the issue of entitlement to TDIU based on a singular service-connected disability requires further development.  In Bradley v. Peake, the United States Court of Appeals for Veterans Claims (Court) stated that VA should potentially consider whether TDIU is warranted for a particular service-connected disability even when a schedular 100-percent rating is already in effect for combined service-connected disabilities in order to determine the veteran's eligibility for special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s). 22 Vet. App. 280, 294 (2008).  In the instant case, the Veteran has been in receipt of a combined 100 percent rating since November 12, 2004 and a 100 percent rating for coronary artery bypass graft due to coronary artery disease with cardiomyopathy since July 23, 2011.  He has been in receipt of SMC at the housebound rate since July 23, 2011 and at other points during the pendency of the appeal.  The Board notes that SMC at the aid and attendance rate has been granted in the foregoing decision.  However, depending on the assigned effective date for SMC at the aid and attendance rate, the Veteran may be entitled to SMC at the housebound rate prior to that date.  The RO/AMC must consider entitlement to a TDIU based on a single disability and whether this would warrant SMC at the 38 U.S.C.A. § 1114(s) rate at any other point during the pendency of the appeal.  Therefore, the issue of entitlement to a TDIU is remanded for the RO/AMC to consider the issue and the issue of entitlement to SMC at the housebound rate (§ 1114(s)) is inextricably intertwined with the issue of entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative a Statement of the Case (SOC) regarding the issue of entitlement to an annual clothing allowance.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The Veteran should be advised that the issue will not be returned to the Board for appellate consideration following the issuance of the SOC unless he perfects his appeal.

2.  Send the Veteran a notification letter with respect to the claim for an increased rating for diabetes mellitus type II to include regulations pertinent to the establishment of effective dates and disability ratings.

3.  Request all VA treatment records from the Manchester VAMC, to include associated outpatient clinics, from January 2008 to December 2012 and updated VA treatment records dated from August 2013 to the present.  

Request all treatment records from the Hilo, Hawaii VA outpatient clinic and any other records pertaining to the Veteran that may be in possession of the Hilo VA clinic.  

The Veteran must be notified for any negative response.

4.  Request any decision concerning disability benefits from the Social Security Administration (SSA), to include the medical records on which that decision was based.  If there is a negative response, such should be documented in the claims file and the Veteran must be notified.   

5.  Request all records from the Southern New Hampshire Medical Center as the Veteran stated that he was treated in January 2012, not September 2011 as indicated in the original request for records.  Make two attempts for the relevant private records unless it is reasonably certain that the records do not exist or a second request for records would be futile.  The Veteran must be notified of any negative response.  

6.  Notify the Veteran of the negative response from Hawaii Health System and that he may submit the records himself

7.  Contact the appropriate facility, to include a direct request to the Massachusetts Army National Guard, to request the Veteran's complete treatment records from his service in the Massachusetts Army National Guard.  The RO must continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  If the RO is unable to secure the records, the RO must notify the Veteran accordingly.  
8.  After the above development has been completed, provide a VA examination with respect to the claim of entitlement to service connection for pes planus.  The claims file must be made available to the VA examiner in conjunction with the examination.  After a review of the claims file and examination of the Veteran, the examiner must address the following:  

a.  With respect to the Veteran's period/periods of ACDUTRA in the Massachusetts Army National Guard (January 1963 to July 1963), is it at least as likely as not (50 percent probability or more) that any pes planus disability had its onset or is otherwise etiologically or causally related to such service.  The examiner should note that the Veteran's feet were evaluated as normal on entrance examination in December 1962.

b.  If the above response is negative, the examiner must provide an opinion as to whether the Veteran's pre-existing pes planus (noted on entrance examination in August 1963) increased in severit during service.  The examiner must discuss the Veteran's statements regarding the manifestations of his feet during active service in addition to the service treatment records.  If the disability increased in severity during service is the evidence clear and unmistakable (obvious and manifest) that the disability was not aggravated by service (in other words, is the evidence clear and unmistakable that any increase was due to the natural progression of the disease).

The examiner must provide a clear rationale for any opinion reached.  

9.  The Veteran must be afforded a VA diabetes mellitus examination, with separate examinations if deemed necessary,  addressing the current nature and severity of his diabetes mellitus type II, to include complications.   The examiner is requested to review the entire claims file in conjunction with the examination.

The examiner must address whether the diabetes mellitus requires regulation of activities and whether the Veteran experiences episodes of ketoacidosis or hypoglycemic reactions or twice a month visits to a diabetic care provider.  The examiner is directed to the Veteran's statements that he was hospitalized three to four times within the past year for his diabetes mellitus.  

The examiner must address and evaluate any complications of diabetes mellitus.

10.  Schedule the Veteran for a VA examination to determine the extent of his service-connected disabilities in regard to his automobile equipment and/or adaptive equipment claim.  The claims file must be made available to the examiner in conjunction with the examination.

The examiner must address whether the Veteran's service-connected disabilities result in (a) loss of use of one or both of his feet; or, (b) loss of use of one or both of his hands.  

The examiner must indicate whether the Veteran exhibits ankylosis in either his left or right knee.  

In providing answers to the above questions, the examiner is advised that the term "loss of use" is defined as when no effective function remains other than that which would be "equally well served by an amputation stump at the site of election" below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the "act of balance, propulsion, etc., could be accomplished equally well by an amputation stump with prosthesis."

Examples of loss of use of a foot can include:  
extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, and complete paralysis of the external popliteal (common peroneal) nerve and consequent foot-drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of that nerve.  38 C.F.R. §§ 3.350(a)(2); 4.63 (2013).  

The examiner must provide a clear rationale for any opinion reached.  

11.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  The RO/AMC must specifically consider whether a rating of TDIU is warranted for any single service-connected disability.  If it is determined that any service-connected disability alone (including diabetes mellitus type II) renders the Veteran unemployable, the AOJ must consider whether the Veteran is entitled to SMC under 38 U.S.C.A. § 1114(s) for any period when the benefit is not already in effect.  If any benefit sought on appeal is not warranted, the Veteran and his representative must be furnished a supplemental statement of the case and provided an appropriate amount of time to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


